Opinion by Beaver, J.,
This ' case was tried with that of Martz v. Traction Co., ante, p. 90, in which an opinion has just been filed. There are no facts different from those relating to the former case, except as to the question of damages. There is no specification of error covering the charge of the court in this respect and there could properly be none. The charge in that regard was correct, full and plain. In view of these instructions it is difficult to understand how the jury could consistently reach the conclusion contained in their verdict. This, however, is a question with which we have nothing to do. For the reasons stated in Martz v. Traction Co., ante, p. 90, the judgment is affirmed.